rirosizitfvn r,
                                                        •
                                                            „                                08/25/2020



          IN THE SUPREME COURT OF THE STATE OF MONTANA                                   Case Number: PR 20-0004



                                       PR 20-0004

                                                                           AUG 2 5 2020
 IN RE PETITION OF MICKALE CARTER FOR                                    Bu.,,en Greenwood
                                                                                4-prem,D Court
 REINSTATEMENT TO ACTIVE STATUS IN                                  lJ             i\Aontana

 THE BAR OF MONTANA



       Mickale Carter has petitioned this Court for reinstatement to active status in the
State Bar of Montana. Carter voluntarily chose inactive status in approximately 1985, and
has practiced in other jurisdictions since then. Carter has extensive practice experience,
but due to length oftime since she has been on inactive status in Montana, a character and
fitness review is required, which, in the discretion of the Commission on Character and
Fitness, may be a limited investigation. Therefore,
       IT IS HEREBY ORDERED that Petitioner shall submit to an investigation by the
Commission on Character and Fitness. Petitioner shall comply with the character and
fitness process and timely produce information and documentation as requested by the
Commission. The Commission will investigate Petitioner's character and fitness in
accordance with the Rules ofProcedure ofthe Commission on Character and Fitness. The
Commission will advise the Court whether the Petitioner has been certified, conditionally
certified, or denied certification. If the Commission denies certification, the Commission
will issue written findings of fact, conclusions of law, and a decision pursuant to Section
5(c)(6) of the Rules of Procedure of the Commission on Character and Fitness. If the
Petitioner is certified or conditionally certified by the Commission on Character and
Fitness, the Petitioner shall be admitted to the active practice of law in Montana upon
payment of appropriate dues and fees and penalties to the State Bar of Montana.
      IT IS FURTHER ORDERED that, if admitted, within six months of admission to
the active practice of law, Petitioner shall submit to the Board of Continuing Legal
Education, P.O. Box 577, Helena, MT 59624, proof of attendance at thirty hours of
approved Continuing Legal Education to be credited to the tirne Petitioner was on inactive
status.
          The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana.
          DATED this         day of August, 2020.




                                                                  Chief Justi e




                                                                               qL


                                                          411
                                                            ;
                                                            .00.

                                                                    Justices




                                               2